          Case 1:19-mj-04452-UA Document 1 Filed 05/08/19 Page 1 of 4

                                                               ORIGINAL
Approved:

                                         Attorney

Before:     HONORABLE ONA T. WANG
            United States Magistrate Judge
            Southern District of New York

 -------------- x
                                                    19MAG
                                                COMPLAINT
 UNITED STATES OF AMERICA
                                                Violations of 21 U.S.C.
          - v. -                                §§ 841 and 846, and 18
                                                u.s.c. § 2
 RUDOLF LANDMAN,
    a/k/a "Eric Kiser,"                         COUNTY OF OFFENSE:
                                                NEW YORK
          Defendant.
                                   x

SOUTHERN DISTRICT OF NEW YORK, ss.:

          THOMAS JACQUES, being duly sworn, deposes and says
that he is a Special Agent with the Department of Homeland
Security, Homeland Security Investigations ("HSI"), and charges
as follows:

                                COUNT ONE
                    (Attempt to Distribute Narcotics)

            1. On or about May 7, 2019, in the Southern District
of New York and elsewhere, RUDOLF LANDMAN, a/k/a "Eric Kiser,"
the defendant, intentionally and knowingly did attempt to
distribute and possess with intent to distribute a controlled
substance, in violation of Title 21, United States Code, Section
841(a) (1).

             2.  The controlled substance involved in the offense
was a quantity of mixtures and substances containing a
detectable amount of 3,4-Methylenedioxymethamphetamine ("MDMA"),
in violation of Title 21, United States Code, Section
841 (b) (1) (C).

(Title 21, United States Code, Sections 84l(a) (1), 84l(b) (1) (C),
       and 846; Title 18, United States Code, Section 2.)
...
>
             Case 1:19-mj-04452-UA Document 1 Filed 05/08/19 Page 2 of 4



                                   COUNT TWO
                             (Narcotics Conspiracy)

                3.   In or about May 2019, in the Southern District of
      New York and elsewhere, RUDOLF LANDMAN, a/k/a "Eric Kiser," the
      defendant, and others known and unknown, intentionally and
      knowingly did combine, conspire, confederate, and agree together
      and with each other to violate the narcotics laws of the United
      States.

                4.   It was a part and object of the conspiracy that
      RUDOLF LANDMAN, a/k/a "Eric Kiser," the defendant, and others
      known and unknown, would and did distribute and possess with
      intent to distribute a controlled substance, in violation of
      Title 21, United States Code, Section 841(a) (1).

                5.   The controlled substance that RUDOLF LANDMAN,
      a/k/a "Eric Kiser," the defendant, conspired to distribute and
      possess with intent to distribute was a quantity of mixtures and
      substances containing a detectable amount of MDMA, in violation
      of Title 21, United States Code, Section 84l(b) (1) (C).

                 (Title 21, United States Code, Section 846.)

                The bases for my knowledge and the foregoing charges
      are, in part, as follows:

                6.   I am a Special Agent with HSI. I have been
      personally involved in the investigation of this matter. This
      Affidavit is based upon my personal participation in the
      investigation, my examination of reports and records, and my
      conversations with other law enforcement agents and other
      individuals. Because this Affidavit is being submitted for the
      limited purpose of demonstrating ~robable cause, it does not
      include all the facts that I have learned during the course of
      my investigation. Where the contents of documents and the
      actions, statements, and conversations of others are reported
      herein, they are reported in substance and in part, except where
      otherwise indicated.

                7.   Based on my participation in this investigation,
      I have learned, among other things, the following:

                     a.   On or about April 29, 2019, during an
      enforcement examination of mail arriving at the John F. Kennedy
      Airport Mail Branch from Belgium, law enforcement officers
      identified a suspicious package ("Package-1"). The package was

                                         2
....          Case 1:19-mj-04452-UA Document 1 Filed 05/08/19 Page 3 of 4



       addressed to "Landman Capital Group Attn: Eric Kiser," at a
       certain building in Manhattan ("Building-1").

                      b.   Law enforcement officers examined Package-1
       and found triangular pills bearing the word "Tesla," which were
       concealed inside fish food containers within Package-1. The
       pills, which weighed approximately 4.941 kilograms, field-tested
       positive for the presence of MDMA. Law enforcement replaced the
       MDMA in Package-1 with sham pills and re-sealed Package-1.

                      c.   On or about May 1, 2019, law enforcement
       spoke with the superintendent (the "Super") at Building-1, who
       stated, in substance and in part, that RUDOLF LANDMAN, a/k/a
       "Eric Kiser," the defendant, received mail at Building-1.

                 8.   Based on my participation in this investigation,
       and my conversations with other law enforcement officers who
       have participated in this investigation, I am aware that the
       following occurred on May 7, 2019, among other things:

                      a.   I and other law enforcement officers
       performed a controlled delivery of Package-1, which contained
       the sham pills, to the Super at Building-1. We then conducted
       surveillance of Building-1.

                      b.   Shortly after delivering Pack~ge-1 to
       Building-1, I and other law enforcement officers observed an
       individual subsequently identified as RUDOLF LANDMAN, a/k/a
       "Eric Kiser," the defendant, enter Building-1 and retrieve
       Package-1.

                      c.   I and other law enforcement officers then
       entered Building-1. LANDMAN observed us entering and attempted
       to flee through the basement of Building-1. LANDMAN was
       subsequently apprehended and arrested.

                      d.   LANDMAN was then advised of his Miranda
       rights. He waived those rights both verbally and in writing and
       agreed to speak with law enforcement officers. LANDMAN stated
       the following, in substance and in part:

                       i.  A co-conspirator not named as a defendant
       herein ("CC-1") had directed LANDMAN to provide a name and
       delivery address for Package-1 and to accept delivery of
       Package-1. LANDMAN gave CC-1 a false company name (i.e. "Landman
       Capital Group"), his alias (i.e., "Eric Kiser"), and the address
       of Building-1.


                                          3
       Case 1:19-mj-04452-UA Document 1 Filed 05/08/19 Page 4 of 4



               ii.  On or about May 7, 2019, LANDMAN received
notification that Package-1 had been delivered to Building-1.

              iii.  LANDMAN has received packages for CC-1 in
the past. On at least one prior occasion, LANDMAN saw CC-1 open
a package and observed drugs inside the package.

               iv.  LANDMAN uses ketamine, and had used it at
some point before retrieving Package-1 on or about May 7, 2019.

                v.   LANDMAN believed Package-1 contained drugs.

     WHEREFORE, I respectfully request that RUDOLF LANDMAN,
a/k/a "Eric Kiser," the defendant, be imprisoned or bailed, as
the case may be.




                                 Spe~es
                                 Homeland Security Investigations


Sworn to before me this
8th day of May, 2019




                                   4
